DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Subspecies A3 of Species A (Figure 4b), drawn to claims 1, 3-4, and 9-12, in the reply filed on 1/26/2022 is acknowledged.
Claims 2, 5-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species according to Applicant’s response, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
Claim 10 further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (Figures 6a-8b) being related to an orthotic/orthosis device, whereas the currently elected Species A3 is related to a compression band, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
As such, claims 2, 5-8, and 10 are in totality withdrawn.
Claims 1, 3-4, 9, 11-12 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 9, 11-12  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the very fine weave” and “elastic fabric”.  There is insufficient antecedent basis for these limitations in the claim. For examining purposes, this will be interpreted as the material of the compression device/hooking surface.
Regarding claim 1, claim 1 recites “a field of hooks”; however, based on Applicant’s disclosure this “field of hooks” is directly related to the “plurality of hooks” already established in the claim. As such, it is not clear if this is a new set of hooks or a result of the configuration of the plurality of hooks. Thus, the claim is unclear as written. For examining purposes, the “field of hooks” will be interpreted as being the same hooks of the “plurality of hooks”.
Regarding claim 1, the term “very fine weave” in claim 1 is a relative term which renders the claim indefinite. The term “very fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “very” makes the term “fine weave” unclear as it is uncertain to how much more “fine” the “weave” is. For examining purposes, the term “very fine weave” will be read as equivalent to “fine weave”.
Regarding claim 1, the term “very high density” in claim 1 is a relative term which renders the claim indefinite. The term “very high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “very” makes the term “high density” unclear as it is uncertain to how much more “high” the “density” is. For 
Regarding claim 1, the term “very close” in claim 1 is a relative term which renders the claim indefinite. The term “very close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “very” makes the term “close” unclear, as it is uncertain to how much more closer this “close” is. For examining purposes, the term “very close” will be read being equivalent to “close”.
Regarding claim 3, claim 3 recites “the axis of winding”.  There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 11, claim 11 recites “potential stretch rate of the hooking surface lies between 25% and 100%” wherein it is unclear what the “potential stretch rate” is referring to as percentages are not usually indicative of a form of “rate”. However, based on Applicant’s disclosure (instant disclosure paragraphs [0043, 0051] and Examiner’s knowledge of what this percentage could be potentially referring towards, thus Examiner will be interpreting the “potential stretch rate” to be referring to the –strain- or –percentage of elongation- possible for the hooking surface as this would be the most likely parameter a percentage measurement could be corresponding to when discussing an elastic fabric.
Claims 4, 9, 12 rejected for being dependent to a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doya (US 20100262059 A1) in view of Lindsay (US 20050132543 A1) in view of Owens (US 3089492 A).
Regarding claim 1, Doya discloses a body compression device 1 (See Figures 1-5 and [0013-0014], wherein this is a compression bandage) intended to be at least partially wound over a part of the body and/or a limb (See Figures 3-5 and [0032] wherein the compression device 1 is intended to be wound around a foot and leg) in order to exert a compression force on said part of the body and/or said limb (see [0032] wherein the device 1 is intended to apply compression when wound around the foot and leg), said device 1 comprising a fixing system 3A/3B with loops and hooks (see [0035], there are loop fasteners 3A and hook fasteners 3B provided on the device 1 as seen in Figures 1-2) comprising a plurality of loops 3A arranged on a loop zone 2A (See Figure 1 and [0033], wherein there is a plurality of loops 3A arranged on the surface 2A which may thus be called the “loop zone”) and a plurality of hooks 3B arranged on a hooking surface 2B (see Figures 1-2 and [0033], wherein there are a plurality of hooks 3B arranged on the surface 2B which may thus be called the “hooking surface 2B” as the hooks are 
Doya does not disclose wherein the hooking surface can adopt at least two distinct states: a first state, in which said hooking surface is unstretched and the very fine weave of the elastic fabric used forms a field of hooks with very high density and in particular that are very close to one another, such that the hooks cross one another and are nested in one another, preventing hooking with the loops of the loop zone, and a second state, in which said hooking surface is stretched and in which the hooks are spaced apart and thus no longer nested in one another, rendering the hooks functional and allowing hooking with the loops of the loop zone.
However, Lindsay teaches an analogous plurality of hooks 24/40 able to mate with analogous loops (see Figures 9-11 and [0074-0075]) placed on an analogous elastic hooking surface 12 (See Figures 9-11 and [0067]), wherein the hooking surface 12 can adopt at least two distinct states: a first state (shown in Figure 10), in which said hooking surface 12 is unstretched (See Figure 10 and [0075]) and the material of the elastic fabric (material of 12 is elastic fabric, [0067]) used forms a field of hooks with very high density (see Figures 9-10, wherein the hooks 24/40 form a field with a relatively “high” density on the elastic fabric 12) and in particular that are very close to one another (See Figure 10, wherein the hooks 24/40 are close to one another), such that the hooks 24/40 cross one another (See Figure 9, wherein the hooks cross over one another) and are nested in one another (See Figure 10, wherein the definition of “nested” according to TheFreeDictionary [https://www.thefreedictionary.com/nested] is “to put snugly together” and “to place in or as if in a nest”; wherein as seen in Figure 10 the hooks 24/40 are snugly placed together and are placed in valleys 16 of the layer 12 which function as a nest), preventing hooking with the loops of the loop zone (See [0074-0075], wherein when in the unstretched state of Figure 10 the hooks are unable to engage loops), and a second state (See Figure 11), in which said hooking surface 12 is stretched (See Figure 11 and [0075]) and in which the hooks 24/40 are spaced apart (See Figure 11, wherein the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hooks 3B and the hooking surface 2B of compression device of Doya to be able to have the first and second states as taught by Lindsay above (Lindsay Figures 9-11 and [0074-0075]), as this would ensure that the hooks 3B would only attach with the loops 3A when desired and stretched by user ensuring that there is no accidental mating between the hooks and loops that would be undesired (See Lindsay [0081]).
Doya in view of Lindsay does not disclose the material of the elastic fabric (used to form the field of hooks) being a very fine weave (and thus a woven) (see 112b above, wherein “very fine weave” is interpreted to be equivalent to “fine weave”).
However, Owens teaches an analogous medical body contact layer 12 of an analogous bandage (Col. 2 line 7) wherein the material of the contact layer 12 is constructed to be a fine weave which reduces the irritation the user receives from the fabric by providing a low coefficient of friction (Col. 2 lines 7-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elastic fabric material compression device 1 of Doya as modified by Lindsay (which contacts a body of a person as seen in Figures 3-5) with a fine weave (and thus being a woven used to form a field of hooks) as taught by Owens in order to reduce the potential of skin irritation thus improving the comfort of the compression device 1 (See Owens Col. 2 lines 7-11).
Regarding claim 4, Doya in view of Lindsay in view of Owens discloses the invention of claim 1 above.
Doya further discloses wherein the hooking surface 2B and the loop zone 2A (See Figures 1-2 of Doya) are produced in a same type of fabric (See Fig. 1-2 and [0026-0027] wherein the elastic fabric 2 which is a specific fabric material comprises the hooking surface 2B and loop zone 2A, thus the hooking surface 2B and loop zone 2A are made of the same type of fabric).
Regarding claim 9, Doya in view of Lindsay in view of Owens discloses the invention of claim 1 above.
Doya further discloses the device 1 is a splinting/compression band (See Figures 1-5 and [0026], wherein this is a compression device that is in the form of a band, wherein a “band” as defined by Dictionary.com [https://www.dictionary.com/browse/band] means “a thin, flat strip of some material”, and as shown in the figures this is a thin, flat strip of material).
Regarding claim 12, Doya in view of Lindsay in view of Owens discloses the invention of claim 1 above.
Doya further discloses wherein the hooking surface 2B is composed of a loop zone 2A transformed into a hooking surface 2B (this is a product-by-process claim, thus this claim language is met by Doya as Doya discloses the hooking surface 2B, as well as the loop zone 2A, as seen in Figures 1-2 and as previously discussed, wherein the method of forming the hooking surface from a transformed loop zone is not patentability relevant, see MPEP 2113, as this is an apparatus claim and not a method claim).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doya (US 20100262059 A1) in view of Lindsay (US 20050132543 A1) in view of Owens (US 3089492 A) in view of Brasch (US 20170360542 A1).
Regarding claim 3, Doya in view of Lindsay in view of Owens discloses the invention of claim 1 above.

However, Brasch teaches an analogous bandage (title) wherein the bandage applies analogous compression (see [0012]) and comprises an analogous elasticity characteristic (see [0012]) wherein the elasticity is mono-elastic in its length, thus being in a direction corresponding substantially an axis of winding the device/bandage on the body, while having a constant width (see [0012]), wherein the mono-elastic characteristic provides increased flow of venous and lymphatic fluids thus increasing the healing provided via compression (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material 2 of the compression device 1 of Doya as modified by Lindsay and Owens to be mono-elastic along its length (and thus being in the direction corresponding to the axis of winding the device on a part of the body) as taught by Brasch in order provide increased flow of venous and lymphatic fluids for the body part thus increasing the healing provided via compression (see Brasch [0012]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doya (US 20100262059 A1) in view of Lindsay (US 20050132543 A1) in view of Owens (US 3089492 A) in view of Murphy (US 20120238933 A1).
Regarding claim 11, Doya in view of Lindsay in view of Owens discloses the invention of claim 1 above.
Doya in view of Lindsay in view of Owens does not disclose wherein the potential stretch rate (strain/percent elongation, see 112b above) of the hooking surface lies between 25% and 100%.
However, Murphy teaches an analogous compression bandage (title, Figures 1-4) comprising an analogous elastic compression fabric 10 (See Figures 1-4 and [0041]) wherein the compression fabric 10 may have a percent elongation/strain in the range of 30% to 45% 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression fabric 2 of Doya (which comprises the hooking surface 2B, see Figures 1-2 of Doya) to have a strain/percent elongation of 30% to 45% (thus finding obvious the range of 25% to 100%) as taught by Murphy in order to improve the effective compression able to be provided by a compression bandage (see Murphy [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080193709 A1 – method of manufacturing hooks from loops via the usage of a laser
US 20200253785 A1 – mono-elastic compression bandage
US 20200375804 A1 – compression bandage 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/3/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022